Exhibit 10.9

CAMDEN NATIONAL CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    History and Purpose    1 ARTICLE II    Definitions
   1

Section 2.1.

  

Account

   1

Section 2.2.

  

Administrator

   1

Section 2.3.

  

Beneficiary

   1

Section 2.4.

  

Bonus

   1

Section 2.5.

  

Change of Control

   2

Section 2.6.

  

Code

   3

Section 2.7.

  

Company

   3

Section 2.8.

  

Compensation

   3

Section 2.9.

  

Contributing Participant

   3

Section 2.10.

  

Deferred Bonus Election

   3

Section 2.11.

  

Deferred Compensation Agreement

   3

Section 2.12.

  

Deferred Compensation Election

   3

Section 2.13.

  

Disability

   3

Section 2.14.

  

EIP

   3

Section 2.15.

  

Election

   4

Section 2.16.

  

ERISA

   4

Section 2.17.

  

Executive Deferred Compensation Agreement(s)

   4

Section 2.18.

  

Hardship

   4

Section 2.19.

  

Inactive Participant

   4

Section 2.20.

  

Matching Contributions

   4

Section 2.21.

  

New Participant’s Election

   4

Section 2.22.

  

Participant

   4

Section 2.23.

  

Plan

   4

Section 2.24.

  

Plan Year

   4

Section 2.25.

  

Profit Sharing Contributions

   5

Section 2.26.

  

Savings Plan

   5

Section 2.27.

  

Termination of Employment

   5

Section 2.28.

  

Transitional Distribution Election

   5 ARTICLE III    Participation    5

Section 3.1.

  

Eligibility

   5

Section 3.2.

  

Participation

   6 ARTICLE IV    Contributions    6

Section 4.1.

  

Participant Deferrals

   6

Section 4.2.

  

Company Contributions

   7 ARTICLE V    Accounts and Investments    8

Section 5.1.

  

Accounts

   8

Section 5.2.

  

Adjustments

   8

Section 5.3.

  

Investment Transition

   9

Section 5.4.

  

Participant-Directed Investing

   9

Section 5.5.

  

Unfunded Plan

   10 ARTICLE VI    Distributions    10

Section 6.1.

  

Vesting

   10

Section 6.2.

  

Timing of Distributions

   10

Section 6.3.

  

Forms of Distribution

   11

Section 6.4.

  

Distribution Upon Death

   12

 

- i -



--------------------------------------------------------------------------------

Section 6.5.

  

Effect of a Change of Control

   13

Section 6.6.

  

Hardship Withdrawals

   13

ARTICLE VII

   Benefit Claim and Appeal Procedures    13

Section 7.1.

  

Claim for Benefits

   13

Section 7.2.

  

Request for Review of a Denial of a Claim

   14

Section 7.3.

  

Decision Upon Review of a Denial of a Claim

   14

Section 7.4.

  

Mediation and Litigation of Disputes

   14

ARTICLE VIII

   Administration    15

Section 8.1.

  

Amendment

   15

Section 8.2.

  

Company’s Right to Terminate

   15

Section 8.3.

  

Special Termination

   15

ARTICLE IX

   Miscellaneous    16

Section 9.1.

  

Separation of Plan; No Implied Rights

   16

Section 9.2.

  

No Right to Company Assets

   16

Section 9.3.

  

No Employment Rights

   16

Section 9.4.

  

Offset

   16

Section 9.5.

  

Protective Provisions

   16

Section 9.6.

  

Non-Assignability

   16

Section 9.7.

  

Gender and Number

   17

Section 9.8.

  

Notice

   17

Section 9.9.

  

Governing Laws

   17

 

- ii -



--------------------------------------------------------------------------------

CAMDEN NATIONAL CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

(As Amended and Restated January 1, 2008)

ARTICLE I

History and Purpose

Camden National Corporation (the “Company”) maintains an Executive Deferred
Compensation Plan (the “Plan”) for the benefit of certain officers and highly
compensated managerial employees. The Plan has been implemented and documented
through a series of annual deferred compensation agreements with each
participating employee. The Plan enables eligible executives to defer
compensation on a non-tax-qualified basis to supplement benefits for their
retirement security. The Plan is maintained as a “top hat” plan exempt from
ERISA regulations; that is, an unfunded plan primarily for the benefit of a
select group of management or highly compensated employees within the meaning of
Section 201(2) and other applicable provisions of ERISA.

To simplify Plan documentation, conform the Plan to the new deferred
compensation rules under Section 409A of the Internal Revenue Code and commence
participant-directed deemed investing of accounts under the Plan, the Company
completely amended and restated the Plan effective as of January 1, 2005. The
Plan is hereby amended and further restated by this instrument, effective as of
January 1, 2008, to comply with the final regulation published in 2007 under
Code Section 409A. The Plan hereafter shall consist of this document, as amended
from time to time, which shall govern the operation of the Plan on and after
January 1, 2008 and shall, to that extent, supersede all prior Plan documents.

ARTICLE II

Definitions

Section 2.1. Account means the separate bookkeeping account maintained by the
Administrator with respect to each Participant in accordance with Article V. A
Participant’s Account shall be used solely as a device for the measurement and
determination of the amount to be paid to the Participant as a benefit pursuant
to the Plan, subject to the terms and conditions applicable under the Plan. A
Participant’s Account shall not constitute or be treated as a trust fund, escrow
or other funding arrangement of any kind.

Section 2.2. Administrator means the Compensation Committee of the Company’s
Board of Directors or any person(s) appointed as Plan Administrator by that
Committee from time to time. The Administrator shall have exclusive authority
and discretion to manage and administer the Plan.

Section 2.3. Beneficiary means any individual or other person properly
designated by a Participant to be entitled to receive or share in any benefit
due to be paid on or after the Participant’s death, provided such person is
surviving, in accordance with Section 6.4 of the Plan. In the absence of a valid
designation or in the event no designated Beneficiary survives the Participant,
than the Beneficiary shall be the default person or entity prescribed in
Section 6.4.

Section 2.4. Bonus means performance-based compensation within the meaning of
Section 409A(a)(4)(B)(iii) of the Code, where the amount of, or entitlement to,
that compensation is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least twelve (12) months in which the Participant performs services
for the Company. Performance criteria will be considered pre-



--------------------------------------------------------------------------------

established if set forth in writing not later than ninety (90) days into the
performance period. The criteria must be set at a level that is not
substantially certain to be met at the time the criteria are established. Any
bonus that does not meet this definition shall be treated as basic Compensation
for purposes of the deferral election timing provisions of Section 4.1 of the
Plan.

Section 2.5. Change of Control means the occurrence of any one of the following
events:

(i) any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the Exchange Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its Subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Exchange Act) of
such person, shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 25 percent or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Board (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from the Company); or

(ii) persons who, as of the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason, including, without limitation, as a result of
a tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority of the Board, provided that any person becoming a director of
the Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election by either (A) a vote of at least a majority of the Incumbent
Directors, or (B) a vote of at least a majority of the Incumbent Directors who
are members of a nominating committee comprised, in the majority, of Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or

(iii) the consummation of a consolidation, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction in which
the stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the corporation issuing cash or securities in the Corporate Transaction (or
of its ultimate parent corporation, if any); or

(iv) the approval by the stockholders of any plan or proposal for the
liquidation or dissolution of the Company.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 25 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than

 

- 2 -



--------------------------------------------------------------------------------

pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 25 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change of Control” shall be
deemed to have occurred for purposes of the foregoing clause (i).

The foregoing definition of Change of Control shall apply under this Plan only
to the extent that the foregoing Change of Control events constitute a “change
in the ownership” of the Company, a “change in effective control” of the
Company, or a “change in the ownership of a substantial portion of the assets”
of the Company, as those terms are defined in regulations under Code
Section 409A(a)(2)(A)(v).

Section 2.6. Code means the Internal Revenue Code of 1986, as amended from time
to time. References to Code Sections in the Plan shall be deemed to refer also
to such regulations and other administrative guidance as the Internal Revenue
Service has published regarding the cited statute.

Section 2.7. Company means Camden National Corporation, a Maine corporation, and
its successors and assigns.

Section 2.8. Compensation means gross salary payable before pre-tax deferrals
with respect to other benefit plans and deferred compensation arrangements,
excluding imputed income, any Bonus and any items of extraordinary compensation
determined by the Administrator to be excluded for purposes of this Plan.

Section 2.9. Contributing Participant means a Participant for whom a Deferred
Compensation Agreement, Deferred Compensation Election or Deferred Bonus
Election is in effect in accordance with Sections 3.2 and 4.1 of the Plan.

Section 2.10. Deferred Bonus Election means a Participant’s election to defer
amounts from his or her Bonus in accordance with Section 4.1 of the Plan.

Section 2.11. Deferred Compensation Agreement means a Participant’s agreement to
defer amounts from his or her Compensation and/or Bonus for Plan Years ending on
or before December 31, 2006, in accordance with Section 4.1 of the Plan.

Section 2.12. Deferred Compensation Election means a Participant’s election to
defer amounts from his or her Compensation for Plan Years beginning on or after
January 1, 2007, in accordance with Section 4.1 of the Plan.

Section 2.13. Disability means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of at least twelve (12) months. To the extent a determination
of disability under the Company’s long-term disability plan is consistent with
the foregoing definition, the Administrator may rely on such determination for
purposes of this Plan as well. Notwithstanding the foregoing, to the extent
required by regulations under Code Section 409, where the Participant is
receiving disability income benefits under any Company-maintained short or
long-term disability plan, the Participant shall not be considered to have a
Disability for purposes of this Plan as of any date that comes before such
benefits have been paid to the Participant, or on the Participant’s behalf, for
a period of three consecutive months.

Section 2.14. EIP means the Company’s Executive Incentive Plan, as from time to
time in effect.

 

- 3 -



--------------------------------------------------------------------------------

Section 2.15. Election means a Participant’s choice to defer any portion of his
or her Compensation or Bonus through a Deferred Compensation Agreement, a
Deferred Compensation Election or a Deferred Bonus Election under this Plan.

Section 2.16. ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time, and applicable regulations thereunder.

Section 2.17. Executive Deferred Compensation Agreement(s) means any
agreement(s) entered into between the Company and any Participant annually for
any Plan Year ending before January 1, 2007, which set forth the Participant’s
deferral rights for the subject Plan and the terms for management and
disposition of the Participant’s Account. Such Agreements, in aggregate,
constituted the Plan document prior to the adoption of this instrument. Such
Agreements are incorporated by this reference into this Plan document and shall
remain enforceable to the extent not inconsistent with this Plan document, but
effective for Plan Years beginning on or after January 1, 2007 the use of such
Agreements shall be discontinued and this Plan instrument shall exclusively
govern the operation of the Plan, including Accounts established under such
prior Agreements, thereafter.

Section 2.18. Hardship means a severe financial hardship of the Participant
resulting from (i) an illness or accident suffered by that individual or by
his/her spouse or dependent (as defined in Code Section 152(a)); (ii) loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage not otherwise covered by insurance); or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control. This definition shall be construed so as to
comply with the definition of “unforeseeable emergency” under
Section 409(a)(2)(B)(ii) of the Code.

Section 2.19. Inactive Participant means a Participant with an Account balance
under the Plan but who does not have a Deferred Compensation Agreement, Deferred
Compensation Election or Deferred Bonus Election in effect under the Plan.

Section 2.20. Matching Contributions means contributions made by the Company
based on deferral contributions elected by a Participant, in accordance with
Section 4.2(a) of the Plan.

Section 2.21. New Participant’s Election means an election made in accordance
with Section 6.2 below by a Participant upon his or her initial eligibility to
participate in the Plan regarding the form of a possible future benefit
distribution.

Section 2.22. Participant means an eligible employee under Section 3.1 who
either has a deferral Election in effect (a “Contributing Participant”), has an
Account balance to his or her credit under the Plan (an “Inactive Participant”),
or who is a Contributing Participant with an Account balance.

Section 2.23. Plan means the Camden National Corporation Executive Deferred
Compensation Plan, as set forth in this instrument and as amended from time to
time hereafter. Prior to the adoption of this instrument as a restatement of the
Plan, the Plan consisted of a series of annual Executive Deferred Compensation
Agreements made by each Participant and a 409A Transitional Amendment made in
February, 2006. Those prior documents are incorporated herein by this reference
as governing the terms and operation of the Plan prior to the adoption of this
restatement, but this restatement supersedes those prior documents and controls
the terms and operation of the Plan hereafter.

Section 2.24. Plan Year means the annual period by which the Plan’s operations
are conducted and measured and for all purposes the Plan Year shall be the same
as a calendar year.

 

- 4 -



--------------------------------------------------------------------------------

Section 2.25. Profit Sharing Contributions means any Company contributions made
in accordance with Section 4.2(b) of the Plan.

Section 2.26. Savings Plan means the Camden National Corporation Retirement
Savings 401(k) Plan, a tax-qualified 401(k) plan, as in effect from time to
time.

Section 2.27. Termination of Employment means the Participant ceasing his or her
employment with the Company (or any affiliate or subsidiary of the Company) for
any reason whatsoever, whether voluntarily or involuntarily, including by reason
of retirement, death or Disability; provided, however, that the employment
relationship is treated as continuing intact while the Participant is on
military leave, sick leave or other bona fide leave of absence (such as
temporary employment by the government) to the extent the period of such leave
does not exceed six (6) consecutive months or, if longer, so long as the
Participant’s right to reemployment with the Company is provided either by
statute or by contract. For this purpose, in accordance with regulations under
Code Section 409A, a leave of absence shall be considered bona fide only if
there is a reasonable expectation that the Participant will resume performing
services for the Company. In addition, where a leave of absence (i) is due to a
medically determinable physical or mental impairment that is expected to result
in death or can be expected to last for a continuous period of at least six
months, and (ii) such impairment causes the Participant to be unable to perform
the duties of his or her position with the Company or any substantially similar
position, then the Administrator shall be permitted to extend the foregoing six
(6) month maximum period of leave to not more than twenty-nine (29) months of
continuous absence (or such shorter period as is consistent with the Company’s
employment policy regarding termination of employment of employees on disability
leave). Whether a Termination of Employment has occurred shall be determined by
the Administrator based on whether the facts and circumstances indicate that the
Participant and the Company reasonably anticipate that no further services would
be performed after a certain date. However, if the Participant and the Company
reasonably expect that, after such certain date, the Participant would not
perform more than 20% of the average level of bona fide services performed
(measured by time devoted to work or other measure of performance deemed
appropriate by the Administrator) by the Participant over the immediately
preceding thirty-six (36) month period of service to the Company (or any shorter
period that represents the Participant’s full period of service to the Company),
then a Termination of Employment by the Participant shall be deemed to have
occurred as of said certain date for purposes of this Plan. Notwithstanding the
foregoing, this definition shall be construed as closely as possible to be
consistent with corresponding distributable events under the Savings Plan, but
at all times this definition shall be construed to comply with the definition of
“separation from service” under Section 409(A)(a)(2)(A)(i) of the Code and
regulations thereunder.

Section 2.28. Transitional Distribution Election means a Participant’s election
made not later than December 31, 2008 in accordance with Section 6.2(b), which
shall supersede any prior distribution election and govern the manner of the
Participant’s Account distribution, subject to any subsequent Hardship
Distribution Election, commencing after the Plan Year in which the Transitional
Distribution Election was made.

ARTICLE III

Participation

Section 3.1. Eligibility. Only employees of the Company (or any subsidiary or
affiliate) who are participants in the Company’s Executive Incentive Plan
(“EIP”) shall be eligible to participate in this Plan.

 

- 5 -



--------------------------------------------------------------------------------

Section 3.2. Participation. If the eligible employee executes an appropriate
Deferred Compensation Agreement (for Plan Years ending on or before December 31,
2006), a Deferred Compensation Election (for Plan Years beginning on or after
January 1, 2007), or a Deferred Bonus Election (for Plan Years ending on or
after December 31, 2005), that employee will be a Contributing Participant for
the Plan Year to which his or her deferral election relates.

An individual who has an Account balance attributable to being a Contributing
Participant for a previous Plan Year but who is not a Contributing Participant
for the current Plan Year shall be considered an Inactive Participant for the
current Plan Year.

ARTICLE IV

Contributions

Section 4.1. Participant Deferrals.

(a) On or after January 1, 2008, if an employee first becomes eligible to
participate in this Plan by commencing participation in EIP after the start of a
Plan Year, and that employee is not yet participating in any similar deferred
compensation plan that is maintained by the Company and is subject to Code
Section 409A, then the employee may make a Deferred Compensation Election for
the remainder of that Plan Year if such Election is made (that is, signed and
filed) not later than thirty (30) days after the day on which the employee first
becomes eligible to participate. Any such initial Deferred Contribution Election
shall not apply to any Compensation earned before the date on which such
Election is received from the Participant by the Plan.

(b) An employee who is eligible to participate on or before the start of a Plan
Year, and who wishes to be a Contributing Participant for that upcoming Plan
Year must execute and file with the Company the appropriate Deferred
Compensation Agreement or Deferred Compensation Election before the start of the
Plan Year to which it applies. Except as provided in Section 4.1(a) above, no
Deferred Compensation Agreement or Deferred Compensation Election may take
effect after the start of the Plan Year to which it applies.

Any Participant who already has an Account balance under the Plan and is
eligible to contribute for a subsequent Plan Year must execute and file their
Deferred Compensation Election, if any, before the start of the Plan Year to
which that deferred Election applies. Deferred Compensation Elections must be
made affirmatively and separately for each Plan Year; such Elections will not
renew automatically.

Each Deferred Compensation Agreement or Election shall specify, in such manner
as the Administrator may allow, either the percentage or dollar amount of
Compensation to be deferred.

(c) Any employee who is eligible to participate on or before the start of a Plan
Year may separately make and file a Deferred Bonus Election stating the
percentage or dollar amount of Bonus, if any, to be deferred for that Plan Year.
A Deferred Bonus Election may be executed and filed with the Company no later
than six (6) months prior to the end of the calendar year for which the Bonus is
earned, provided that the employee has provided services covered by the
performance Bonus since the start of that calendar year (or the date as of which
the performance criteria are established for that year, if later) and, at the
time the deferred election is made, the Bonus is not substantially certain to be
paid and is not readily ascertainable. The conditions stated in this
paragraph shall apply only to the extent required by applicable regulations
under Code Section 409A; otherwise a Deferred Bonus Election may be made by the
six (6) month advance deadline stated above without regard to the other
conditions of this paragraph.

 

- 6 -



--------------------------------------------------------------------------------

(d) An eligible employee or Inactive Participant who fails to timely file any
election to be a Contributing Participant in accordance with this Section 4.1
for a particular Plan Year shall not be eligible to become a Contributing
Participant for that Plan Year, but his or her eligibility to contribute for a
subsequent Plan Year shall not be affected by such failure to contribute for any
prior Plan Year. A Contributing Participant may not modify his or her deferral
Election for a given Plan Year once the last date for making that Election in
accordance with this Section 4.1 has passed.

Section 4.2. Company Contributions. The Company shall have complete discretion
whether or not to make contributions to the Plan on behalf of Participants and
in such amounts and at such times as the Board shall determine. Company
contributions, if any, shall be designated as either matching or profit sharing
contributions, or both, for the Plan Year for which they are made. Company
contributions are primarily intended to help prevent Participants from being
short-changed under the Savings Plan because they make deferral elections under
this Plan.

(a) Matching Contributions, if any, may be made in any amount up to a maximum
for any Plan Year determined as follows:

 

  (i) Determine the sum of:

 

  (A) the Participant’s Compensation for the Plan Year and

 

  (B) any Bonus actually paid to the Participant during the Plan Year.

 

  (ii) Determine the lesser of:

 

  (A) the sum determined under (i) above, or

 

  (B) the IRS limit on eligible compensation under the Savings Plan for the Plan
Year.

The result shall be the amount of Compensation plus Bonus under this Plan which
is eligible for Matching Contributions.

 

  (iii) Divide the actual amounts deferred by the Participant under the Savings
Plan for the Plan Year by the amount determined under (ii) above to determine a
hypothetical deferral percentage of compensation that is eligible for Matching
Contributions.

 

  (iv) Determine the amount of Company matching contributions (as a percentage
of compensation) that would be credited to the Participant under the terms of
the matching formula used by the Savings Plan assuming that the Participant’s
actual deferral percentage under the Savings Plan for the Plan Year was equal to
the hypothetical deferral percentage derived under (iii) above.

 

  (v) Multiply the percentage from (iv) above by the amount from (ii) above.

 

  (vi) Subtract the amount of matching contributions actually credited to the
Participant’s account under the Savings Plan for the Plan Year from the amount
derived under (v) to determine the amount to be credited as a Matching
Contribution to the Participant’s Account under this Plan for the Plan Year.

 

- 7 -



--------------------------------------------------------------------------------

(b) Profit Sharing Contributions may be made for any Plan Year, in the Company’s
discretion, to make up for any profit sharing contributions not made under the
Savings Plan for the same Plan Year because of deferrals made by Participants
under this Plan. Any Profit Sharing Contribution made to this Plan for a Plan
Year shall be credited only to the Accounts of Participants (whether
Contributing or Inactive) who meet the service and employment requirements for
eligibility to share in profit sharing contributions under the Savings Plan for
that same Plan Year. Profit Sharing Contributions shall be allocated as a
percentage of the eligible Participant’s combined Compensation plus Bonus for
the Plan Year, but any sum of Compensation plus Bonus that exceeds the legal
limit on eligible compensation that can be counted under the Savings Plan for
the Plan Year shall not be counted under this Plan for purposes of calculating
and allocating Profit Sharing Contributions. The percentage used to allocate
Profit Sharing Contributions shall be equal to the percentage, if any, of
eligible compensation that is allocated to eligible Savings Plan participants
for the same Plan Year.

(c) A one-time “make-up” contribution shall be made by the Company in accordance
with this paragraph. Excess contributions were erroneously made under the
Savings Plan for the benefit of certain Participants in this Plan for the
calendar years 2002 - 2004. Together with investment experience adjustments
thereon, those excess contributions were removed from the Savings Plan accounts
of those affected Participants. The amounts so removed from the Savings Plan
shall be credited, respectively, as additional one-time “make-up” Company
contributions to the Accounts of those affected Participants. These “make-up”
contributions shall be made and credited on or prior to March 31, 2006 under
this Plan to each affected employee who is a Participant in this Plan on such
contribution date. These “make-up” contributions shall be allocated to the
respective deferral, matching and profit sharing contribution Accounts of the
Participants for whom they are made in the same proportions as they were so
allocated under the respective Participant’s corresponding Savings Plan
accounts.

ARTICLE V

Accounts and Investments

Section 5.1. Accounts. A bookkeeping Account, with such sub-accounts as the
Administrator deems necessary or appropriate, shall be maintained on behalf of
each Participant. A Participant’s Account shall be credited with any deferrals
and Company contributions attributable to that Participant. Adjustments to each
respective Account shall be made for deemed investment experience,
distributions, expenses and corrections (if any) as and to the extent authorized
in this Article V.

Section 5.2. Adjustments.

(a) Crediting Contributions. Employee deferral contributions shall be credited
to the Contributing Participant’s Account as soon as administratively practical
after the paycheck is issued for the payroll period from which such deferral was
taken. Matching and Profit Sharing Contributions, if any, shall be made annually
not later than the next March 31 following the Plan Year in which such
contribution was earned. Such annual contributions shall be credited as of the
date they are made. For this purpose a contribution will be considered made by
the Company as of the first date on which it has been approved by the Company
and, where applicable, set aside by the Company or formally declared to the
Participants. The one-time “make-up” contributions made under
Section 4.2(c) above shall be credited as of the date they are made, as provided
therein.

(b) Debiting Withdrawals. Any manner of distribution or withdrawal shall be
deducted from the Account of the affected Participant or Beneficiary as of the
date on which such payment is scheduled to be made under the Plan. No interest
crediting or investment adjustments shall be made to the Participant’s Account
on any distribution or withdrawal amount with respect to any period after the
scheduled date of such distribution or withdrawal.

 

- 8 -



--------------------------------------------------------------------------------

(c) Crediting Investment Experience. The Plan shall allow Participant-directed
investing commencing as of April 1, 2006. Participant-directed investing shall
be voluntary and elective for the remainder of 2006, but shall be mandatory for
all Participants beginning January 1, 2007. Participants who elect to direct the
investment of their Accounts in accordance with Section 5.3 below shall have the
net deemed investment experience of their Account from April 1 through
December 31, 2006 credited to or debited from this Account, as the case may be,
on a daily basis. Those Participants shall also have interest on their March 31,
2006 Account balances respectively credited to their Accounts as of December 31,
2006 in the amount of one-quarter of the 5.25% annual fixed rate of return in
effect through March 31, 2006 for all Participant Accounts. This interest credit
shall be calculated on the prior Plan Year-end Account balance plus 2006
contributions credited to the Participant’s Account for the period through
March 31, 2006 as if those contributions were made and credited in full as of
January 1, 2006.

Participants who choose to remain under the Plan’s fixed income investment
formula for all of 2006 will have income equal to a 5.25% annualized interest
rate credited to their respective Accounts as of December 31, 2006. The fixed
income credits under this paragraph shall be calculated on a principal amount
equal to the sum of the Participant’s December 31, 2005 Account balance plus all
the Participant’s 2006 deferral contributions made to this Plan as if those
contributions were made and credited in full as of January 1, 2006.

Beginning with the 2007 Plan Year, all Participants shall direct the investment
of their Accounts. Deemed investment experience (including unrealized
appreciation or depreciation in the value of the Account’s share of each
available investment fund) shall be credited daily to the Participant’s Account
based on the Account balance, adjusted as provided under this Article V,
including for contribution credits and distribution debits as made.

Section 5.3. Investment Transition.

(a) Pre-2006. Prior to April 1, 2006 there shall be no Participant-directed
investing of Accounts under the Plan. For Plan Years ending prior to that date,
each Participant’s Account shall be credited annually as of the last day of each
Plan Year with fixed interest at the rate of 5.25% per annum or such other rate
as designated by the Company for that Plan Year. That interest credit shall be
calculated on the prior Plan Year-end Account balance plus contributions
credited to the Participant’s Account for the current Plan Year as if those
contributions were made and credited in full back on the first day of that
current Plan Year. Interest shall not be credited for the Plan Year to the
Account of any Participant whose benefit distribution has commenced before the
last day of that Plan Year.

(b) After 2005. Commencing April 1, 2006, there shall be voluntary
Participant-directed investing of Accounts as described in Section 5.2(b) above.
Fixed income investment credits shall continue through March 31, 2006 for all
Participants, and through December 31, 2006 for any Participants who do not
choose to begin Participant-directed investing as of April 1, 2006, as described
in Section 5.2(b) above. Beginning January 1, 2007, all Participants shall be
required to direct the investment of their respective Accounts. The fixed income
investment formula applicable prior to 2007 shall not apply under the Plan to
any Plan Year that begins after December 31, 2006.

Section 5.4. Participant-Directed Investing. Commencing April 1, 2006, the same
investment funds offered from time to time as investment options under the
Savings Plan shall be offered as phantom investment options under this Plan.
Participants may direct how they would prefer their Accounts to be invested from
among those investment options. Participants may

 

- 9 -



--------------------------------------------------------------------------------

make those phantom investment choices by filing their deemed investment election
with the Administrator. Investment elections shall be filed in such manner as
the Administrator approves, which may include (i) online using a designated
website, or (ii) by telephone direction through a designated customer service
representative. Such investment directions shall be directed to the
Administrator or to such other Plan service provider as the Administrator shall
approve and identify to Participants for this purpose. Investment directions may
be made separately for current Account balances and for future contribution
credits. Participants may change investment directions by filing an investment
election at any time, to take effect prospectively in accordance with Plan
procedures.

During any period commencing on or after January 1, 2007 for which a Participant
has not filed an investment election, the Participant’s Account shall be deemed
invested in the default investment option so designated under the Plan. The
default investment option shall be the same default option that applies from
time to time under the Savings Plan. It is a conservative money market fund
designed primarily to preserve principal, with modest income potential.

Participant investment directions shall provide the means of determining the net
investment experience credit or debit adjustment to be recorded daily for each
respective Participant’s Account. However, nothing in this Plan shall require
that any funds be set aside to provide benefits under this Plan, or that any
Participant’s investment directions be followed for any purpose other than
calculating and recording investment adjustments. Hence, investment directions
made under this Plan shall be considered phantom or “deemed” investment
directions, rather than directions that control actual investments.

Section 5.5. Unfunded Plan. The Plan shall continue to be unfunded for purposes
of ERISA and the Participants shall remain only unsecured creditors of the
Company with respect to claims for benefits under the Plan. The Company shall
not be obligated to make all or any particular contributions called for under
the Plan to any separate trust or other funding vehicle. Nothing in this Plan
shall require that any trust be established for purposes of this Plan or that
any trust that is so established be fully funded with respect to amounts
credited to Participants’ Accounts.

ARTICLE VI

Distributions

Section 6.1. Vesting. Vesting refers to the portion of the Participant’s Account
that the Participant is entitled to receive as a benefit distribution when
payment comes due under this Article VI. Participants shall not, however, have
any vested interest in any particular Account balance before payment comes due.

Participants shall be 100% vested at all times in the portion of their Accounts
attributable to their own deferrals made under Section 4.1, as well as Company
Matching Contributions made under Section 4.2(a). A Participant’s interest in
Profit Sharing Contributions made under Section 4.2(b) shall vest on the same
vesting schedule applicable to profit sharing contributions under the Savings
Plan. Make-up contributions made under Section 4.2(c) shall vest on the same
basis as applies to the deferral, matching or profit sharing contribution
Account to which such contribution is allocated.

Section 6.2. Distribution Events and Elections.

(a) A Participant shall become entitled to receive a distribution of his or her
entire Deferred Compensation Account, payable in the manner provided in this
Article VI, upon the

 

- 10 -



--------------------------------------------------------------------------------

later of the Participant’s Termination of Employment or the Participant
attaining age 55, or upon another date designed by the Participant in accordance
with this Section 6.2. A designated distribution date can only be January 31st,
so Participants effectively are permitted to designate the year in which their
distribution will commence.

(b) Notwithstanding any prior distribution elections made by the Participant
under the Plan and pursuant to transition rules under Code Section 409A, any
Participant who desires to designate a distribution method or date, or who
wishes to change a prior distribution election, may file a Transitional
Distribution Election during the period beginning January 1, 2005 and ending
December 31, 2008. Such new election shall supersede and nullify any prior
distribution election by the Participant, except no new Transitional
Distribution Election shall be permitted to change any payment due during the
Plan Year in which such Election is made or to cause any payment to commence
during such Plan Year. A Transitional Distribution Election made under this
paragraph shall apply to the Participant’s entire Account, except for any
benefit payable during the Plan Year in which such Election is made. The
Transitional Distribution Election may designate an optional form of
distribution or a distribution date, or both. Except with respect to
distributions payable before or during the Plan Year in which the Transitional
Distribution Election is made, all distribution elections made prior to the
adoption of the January 1, 2005 Plan restatement will expire and cease to apply
immediately upon the earlier of the Participant’s filing of a Transitional
Distribution Election under this Section 6.2(b) or December 31, 2008.

(c) Any current Participant who fails to file a Transitional Distribution
Election on or before December 31, 2008 shall have his or her benefit
distributed in accordance with the default form of distribution applicable under
Section 6.3(a). Any new Participant shall be permitted to elect a designated
distribution date and/or method by making a New Participant’s Election. A New
Participant’s Election may be made not later than thirty (30) days after the
individual first becomes eligible to participate in the Plan, provided that such
Participant is not already participating in any similar deferred compensation
plan of the Company that is subject to Code Section 409A; otherwise that
individual’s New Participant’s Election may be made before the first day of any
subsequent Plan Year and will be effective only as of the start of such next
Plan Year.

(d) No acceleration of benefit payments may be permitted, except as provided in
Sections 6.4(a), 6.6, 8.2 and 8.3 below or to the extent otherwise allowed by
the Administrator, all in accordance with regulations under Code
Section 409A(a)(3).

(e) Elections of any type under the Plan shall be made by the Participant by
either signing and filing an approved hard copy election form with the
Administrator or by such online procedures as the Administrator may approve for
such purpose. Faxed or e-mailed forms may be accepted as duly filed under such
conditions and circumstances as the Administrator shall determine.

Section 6.3. Form and Timing of Distributions.

(a) Method of Payment. Three forms of distribution are available under the Plan:

 

  (i) payment in a single lump sum;

 

  (ii) payment in substantially equal, annual installments over a period of five
(5) years; or

 

  (iii) payment in substantially equal, annual installments over a period of ten
(10) years.

 

- 11 -



--------------------------------------------------------------------------------

The lump sum method shall be the automatic form of payment for Participants
whose Termination of Employment is voluntary and precedes both January 1, 2008
and their attaining age 55, provided that their vested benefit also is less than
$50,000. For all other Participants the lump sum method shall be the default
form of distribution if no other method is either specified in the Plan or
elected by and validly in effect for the Participant. When installment payments
are made, the installments for each year shall be calculated by dividing the
then current Account balance by the number of years remaining on the installment
schedule.

Except as otherwise provided in the Plan, Participants may file elections
choosing any one of the three distribution options, but only one form of
distribution shall apply and it shall apply to the Participant’s entire Account.
Form of distribution elections shall be made and changed only in accordance with
the election procedures set forth in Section 6.2 above.

Notwithstanding the foregoing, for any Participant who incurs a distribution
event on or after January 1, 2008, if the Participant’s vested Account does not
exceed the dollar limit then in effect under Code Section 402(g) their benefit
must be distributed in a lump sum upon that Participant’s distribution event
(whether Termination of Employment, later attainment of age 55, death or
designated distribution date) and shall be payable commencing as provided in
Section 6.3(b), regardless of any distribution election by the Participant to
the contrary.

(b) Timing. (i) With respect to any Participant whose Termination of Employment,
or later attainment of age fifty-five (55), occurred during the twelve
(12) month period ending on any January 15th, distributions shall commence as of
the next January 31st after such twelve (12) month period ends. Notwithstanding
the foregoing, any Participant who has in effect a designated distribution date
shall commence receiving their distribution under the Plan as of January 31st of
the calendar year designated by that Participant. Exceptions to those general
distribution timing rules shall apply: (i) if a later date applies under the
next paragraph; (ii) as provided for certain death benefits under
Section 6.4(a); (iii) for hardship withdrawals under Section 6.6; or (iv) as
provided in the event of Plan termination under Article VIII. In addition, if
the Participant’s Termination of Employment, later attainment of age fifty-five
(55) or death occurs in the months of November or December preceding the
January 31 st distribution date provided above, then distribution instead may
commence no later than the fifteenth (15th) day of the third calendar month that
begins after such distribution age or event occurs.

For any Participant who qualifies as a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), distribution in connection with a Termination of
Employment shall be deferred (except as provided in Section 6.4(a) below) until
the first day of the first calendar month that begins after the sixth
(6th) monthly anniversary of the date on which the Participant’s Termination of
Employment took effect. This paragraph shall apply only to further delay
distributions where the distribution date determined under the preceding
paragraph would arrive before the sixth (6th) monthly anniversary of the
Participant’s Termination of Employment.

Section 6.4. Distribution Upon Death.

(a) If a Participant dies prior to commencing benefit payments under the Plan,
distribution of the Participant’s Account shall be made instead to the
Participant’s surviving Beneficiary in accordance with the method of payment in
effect (i.e., on file) on the Participant’s death, with the amount determined as
of the Participant’s date of death and payable commencing in accordance with
Section 6.3(b) above. The six (6) month delayed distribution rule for a
Termination of Employment by a “specified employee” under Section 6.3(b) shall
not apply to distributions upon the Participant’s death, even if such death
caused his or her Termination of Employment.

 

- 12 -



--------------------------------------------------------------------------------

(b) If a Participant dies after having commenced receiving installment payments
under the Plan, then the Participant’s remaining vested Account balance shall be
paid to the Participant’s surviving Beneficiary by continuing payment under the
method in effect on the Participant’s death.

(c) A Participant may designate any one or more Beneficiary(ies) to receive any
remaining portion of the Participant’s Account not yet distributed as of the
date of his or her death. The Beneficiary designation may be filed with the
Administrator at any time prior to the Participant’s death. If multiple
Beneficiaries are named, they shall share equally in the distribution unless a
different allocation is specified by the Participant on the Beneficiary
designation. Primary and secondary Beneficiaries may be designated, with
secondary Beneficiaries becoming entitled to a benefit only if no primary
Beneficiary survives the Participant. Changes of Beneficiary designations may be
filed at any time during the Participant’s lifetime. Each successively filed
change shall cancel and supersede any and all prior Beneficiary designations.
Spousal consent shall not be required as a condition for any Beneficiary
designation, nor shall the consent of any designated Beneficiary be required to
make any subsequent change in Beneficiary designation valid. If no Beneficiary
designation is in effect upon the Participant’s death, the Beneficiary shall be
the Participant’s estate.

Section 6.5. Effect of a Change of Control. If there is a Change of Control
then, notwithstanding any other provision of this Plan:

 

  (i) Vesting shall be accelerated to 100% effective upon the Change of Control.

 

  (ii) The Change of Control itself shall not constitute a distributable event,
except with respect to a special Plan termination under Section 8.3.

Section 6.6. Hardship Withdrawals. In the event that the Administrator, upon
written petition of the Participant, determines in its sole discretion that the
Participant has suffered a Hardship, the Company may distribute to the
Participant as soon as reasonably practical following such determination, an
amount, not in excess of the value of the Participant’s Account, necessary to
satisfy the Hardship. A distribution due to Hardship may not be made to the
extent the emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the petitioner’s assets (to the
extent such liquidation would not cause severe financial hardship) or by
cessation of deferrals under the Plan. The amount necessary to satisfy the
Hardship may, upon request, include amounts necessary to pay any federal, state
or local income taxes or penalties reasonably anticipated to result from the
distribution. Notwithstanding the foregoing, each determination of Hardship and
of the corresponding distributable amount shall be made by the Administrator so
as to comply with the conditions for distribution upon an “unforeseeable
emergency” under Code Sections 409(A)(a)(2)(A)(vi) and 409A(a)(2)(B)(ii). For
the purpose of determining the order of Hardship withdrawals under this Plan and
the Savings Plan, exhaustion of hardship withdrawal rights under the Savings
Plan shall not be required as a condition for receiving a benefit under this
Section 6.6.

ARTICLE VII

Benefit Claim and Appeal Procedures

Section 7.1. Claim for Benefits. Any claim for benefits or other rights under
the Plan shall be made in writing to the Administrator. If such claim is wholly
or partially denied by the Administrator, the Administrator shall, within a
reasonable period of time, but not later than sixty (60) days after receipt of
the claim, notify the claimant of the denial of the claim. Such notice of denial
shall be in writing and shall contain:

(a) The specific reason or reasons for the denial of the claim;

 

- 13 -



--------------------------------------------------------------------------------

(b) A reference to the relevant Plan provisions upon which the denial is based;

(c) A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and

(d) An explanation of the Plan’s claim review procedure.

Section 7.2. Request for Review of a Denial of a Claim. Upon the receipt by the
claimant of written notice of the denial of a claim, the claimant may within
ninety (90) days file a written request to the Administrator requesting a review
of the denial of the claim. Such review shall include a hearing if deemed
necessary by the Administrator. In connection with the claimant’s appeal of the
denial of his/her claim, the claimant may review relevant documents and may
submit issues and comments in writing. To provide for fair review and a full
record, the claimant must submit in writing all facts, reasons and arguments in
support of his/her position within the time allowed for filing a written request
for review. All issues and matters not raised for review will be deemed waived
by the claimant.

Section 7.3. Decision Upon Review of a Denial of a Claim. The Administrator
shall render a decision on the claim review promptly, but no more than sixty
(60) days after the receipt of the claimant’s request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the sixty (60) day period shall be extended to one hundred-twenty
(120) days. Such decision shall:

(a) Include specific reasons for the decision;

(b) Be written in a manner calculated to be understood by the claimant; and

(c) Contain specific references to the relevant Plan provisions upon which the
decision is based.

The decision of the Administrator shall be final and binding in all respects on
the Company, the claimant and any other person claiming an interest in the Plan
through or on behalf of the claimant.

Section 7.4. Mediation and Litigation of Disputes.

(a) Mediation. If a claimant is not satisfied with the denial of his or her
claim under the review procedures of Section 7.3, the claimant and the Company
may try to settle the claim in good faith through mediation administered by the
American Arbitration Association under its Commercial Mediation Procedures. The
parties shall share equally the mediator’s costs and fees, and bear separately
their own respective costs of mediation. All mediation shall be conducted at a
mutually agreeable convenient location within the State of Maine. Mediation
records shall not be admissible in any subsequent litigation and the positions
of the parties taken in mediation shall not be binding, nor taken as any
concession, representation or waiver, outside of the mediation process.

(b) Litigation. No litigation may be commenced by or on behalf of a claimant
with respect to this Plan until after the claim review and mediation process
described in this Article VII has been exhausted. Judicial review of
Administrator action shall be limited to whether the Administrator acted in an
arbitrary and capricious manner.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE VIII

Administration

Section 8.1. Amendment. The Plan may be amended in whole or in part by a written
instrument adopted by the Board of Directors of the Company (or that Board’s
designee) at any time. Notice of any material amendment shall be given in
writing to the Administrative Committee and to each Participant, retired
Participant and each Beneficiary of a deceased Participant. No amendment shall
retroactively decrease either the balance of a Participant’s Account or a
Participant’s interest in his/her Account as existing immediately prior to the
later of the effective date or adoption date of such amendment.

Section 8.2. Company’s Right to Terminate. The Company reserves the sole right
to terminate the Plan, in whole or in part, by action of its Board of Directors
at any time. In the event of any such termination, each affected Participant
shall be deemed to have incurred a Termination of Service on the Plan
termination date. Consequently, the Account of each affected Participant shall
be distributed in the manner provided in Section 6.3 (without regard to the six
(6) month delay thereunder) to the extent such Plan termination may be treated
as a distributable event under Code Section 409A. Notwithstanding the foregoing,
any distributions upon a Plan termination hereunder shall be made in such time
and manner, and subject to such other conditions (if any are applicable), as
will comply with Code Section 409A and regulations thereunder.

Section 8.3. Special Termination. Notwithstanding any other provisions of the
Plan to the contrary, the Plan shall terminate if

 

  (i) it is determined to the satisfaction of the Administrator that the Plan no
longer qualifies as a “top hat” plan (that is, an unfunded pension benefit plan
primarily benefiting a select group of management or highly compensated
employees) so as to minimize ERISA regulation; or

 

  (ii) a Change of Control occurs and any resulting successor to the Company
does not assume the Plan.

In such event, the Plan shall terminate as of the date of such Administrator
determination or Change of Control.

If the Plan termination is due to a Change of Control that qualifies as a
distributable event under Code Section 409A, then all Participant’s Accounts (or
remaining Account balances, for those in pay status) shall be distributed upon
such Change of Control in accordance with Section 6.3 above as if the
Participant had incurred a Termination of Employment on the date of such Change
of Control.

For any other special Plan termination under this Section 8.3, no further
contribution shall be made under the Plan after the date of such Plan
termination, and distribution of each Participant’s Account shall be made in a
lump sum as of the earliest possible distributable event applicable thereafter
under Article VI, except with respect to any Participant whose Account is
assumed by or transferred to another top hat plan established or maintained by
the Company or any successor or affiliate of the Company.

Notwithstanding the foregoing, any distributions upon a Plan termination
hereunder shall be made in such time and manner, and subject to such other
conditions (if any are applicable), as will comply with Code Section 409A and
regulations thereunder.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

Section 9.1. Separation of Plan; No Implied Rights. The Plan shall not operate
to increase any benefit payable to or on behalf of a Participant (or his
Beneficiary) from any other Plan maintained by the Company. Neither the
establishment of the Plan nor any amendment thereof shall be construed as giving
any Participant, Beneficiary, or any other person any legal or equitable right
unless such right shall be specifically provided for in the Plan or conferred by
specific action of the Company in accordance with the terms and provisions of
the Plan. Except as expressly provided in this Plan, the Company shall not be
required or be liable to make any payment under this Plan.

Section 9.2. No Right to Company Assets. Neither the Participant nor any other
person shall acquire by reason of the Plan any right in or title to any assets,
funds or property of the Company whatsoever, including, without limiting the
generality of the foregoing, any specific funds, assets or other property which
the Company, in its sole discretion, may set aside in anticipation of a
liability hereunder. Any benefits which become payable hereunder shall be paid
from the general assets of the Company. The Participant and his/her Beneficiary
shall have only a contractual right to the amounts, if any, payable hereunder,
unsecured by any asset of the Company. Nothing contained in the Plan constitutes
a guarantee by the Company that the assets of the Company shall be sufficient to
pay any benefits due to any person.

Section 9.3. No Employment Rights. Nothing herein shall constitute a contract of
employment or of continuing service or in any manner obligate the Company to
continue the services of the Participant, or obligate the Participant to
continue in the service of the Company, or as a limitation of the right of the
Company to discharge any of its employees, with or without cause. Nothing herein
shall be construed as fixing or regulating any Compensation or Bonus payable to
any Participant.

Section 9.4. Offset. If, at the time payments or installments of payments are to
be made hereunder, the Participant or the Beneficiary is indebted or obligated
to the Company, then the payments remaining to be made to the Participant or the
Beneficiary may, at the discretion of the Company, be reduced by the amount of
such indebtedness or obligation. However, an election by the Company not to
reduce any such payment or payments shall not constitute a waiver of its claim,
or prohibit or otherwise impair the Company’s right to offset future payments
for such indebtedness or obligation.

Section 9.5. Protective Provisions. In order to facilitate the payment of
benefits hereunder, each employee who is eligible to participate in the Plan
shall cooperate with the Company by furnishing any and all information requested
by the Company, including taking such physical examinations as the Company may
deem necessary, and taking such other action as may be requested by the Company.
If the employee refuses to cooperate, he/she shall not become a Participant in
the Plan and the Company shall have no further obligation to him/her under the
Plan. In such event, the Participant or his/her Beneficiary shall receive a
benefit equal to his/her Account determined and paid in accordance with
Articles V and VI above.

In addition, any payments made under this Plan shall be subject to and
conditioned upon their compliance with 12 U.S.C. § 1828(k) or any regulations
thereunder.

Section 9.6. Non-Assignability. Neither the Participant nor any other person
shall have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are expressly declared to be unassignable and

 

- 16 -



--------------------------------------------------------------------------------

non-transferable. No part of the amounts payable shall be, prior to actual
payment: (i) subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by the Participant or any other
person, or (ii) transferable by operation of law in the event of the
Participant’s or any other person’s bankruptcy or insolvency.

Section 9.7. Gender and Number. Wherever appropriate herein, the masculine may
mean the feminine and the singular may mean the plural, or vice versa.

Section 9.8. Notice. Any notice required or permitted to be given under the Plan
shall be sufficient if in writing and hand delivered, or sent by registered or
certified mail, and if given to the Company, delivered to the principal office
of the Company, directed to the attention of the Administrator. Such notice
shall be deemed given as of the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark or the receipt for registration or
certification.

Section 9.9. Governing Laws. The Plan shall be construed and administered
according to the laws of the State of Maine.

IN WITNESS WHEREOF, this Plan restatement, having been first duly adopted by the
Board, is hereby executed below by a duly authorized officer of the Company on
this 27th day of November, 2007, to take effect as of January 1, 2008.

 

CAMDEN NATIONAL CORPORATION By:  

 

Its:  

 

 

- 17 -